Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-19 are the claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 03/12/2019, 07/01/2019, 03/12/2020, and 01/15/2021 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1, 10, and 11: the generic placeholder  “a sound detection part” with the transitional phrase “configured to” modified by the functional language “detect sound of a larynx portion”
In claims 1, 10, and 11: the generic placeholder  “a respiration detection part” with the transitional phrase “configured to” modified by the functional language “detect respiration”
In claims 4 and 10: the generic placeholder “a displacement detection part” with the transitional phrase “configured to” modified by the functional language “detect displacement of the larynx portion”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the sound detection part, the specification filed 03/12/2019 refers to the sound detection part as “the sound sensor 131a” on page 11.
Regarding the respiration detection part, the specification filed 03/12/2019 refers to the respiration detection part as “the nasal cannula 120 with pressure sensor 114 on page 11. The 
Regarding the displacement detection part, the specification filed 03/12/2019 refers to the displacement detection part as a “displacement sensor 131b” on page 11.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oku (US 20160143575 A1) and further in view of Sarrafzadeh (US 20160026767 A1) and Schapire (“Machine Learning Algorithms for Classification”).
Regarding Claim 1, Oku discloses a swallowing diagnosis apparatus ([0003], swallowing estimation device) comprising:
a sound detection part ([0063], sound sensor 231a) configured to detect sound of a larynx portion ([0067], sound sensor 231a (see FIG. 5) for detecting sound of the larynx portion); 
a respiration detection part ([0066], pressure sensor 215) configured to detect respiration ([0063], pressure sensor 215 corresponds to the “respiration detection part); and
a controller ([0063], control part 313), the controller being configured to perform:
a swallowing estimation process of estimating that swallowing has occurred, on the basis of matching realized between a biogenic sound generation interval for which a feature quantity satisfying a swallowing estimation condition has been obtained in sound information outputted from the sound detection part ([0078], control part 313 obtains the total sum of the amplitudes of the created spectrogram to perform conversion into signal intensity data, and extracts, as a biological sound generation interval, each interval that has a value exceeding the noise average+2SD (standard deviation)), and an apneic interval for which respiration has not been detected for longer than or equal [0079], control part 313 extracts, as an apneic interval, each interval that has a value less than or equal to a threshold that is set in consideration of noise);
a first swallowing determination process of detecting, from the respiration information, respiratory phases before and after a period in which swallowing has been estimated as having occurred by the swallowing estimation process ([0091], control part 313 obtains respiratory phases immediately before and immediately after this swallowing sound generation interval), and
determining whether or not there is an aspiration risk in the swallowing on the basis of the detected respiratory phases ([0091], control part 313 determines that there is an aspiration risk in the swallowing sound generation interval);
a display control process of causing a display to display, in a contrastable manner, a determination result obtained by the first swallowing determination process ([0093], control part 313 performs a process of displaying, on the display part 320, a screen 410 (see FIG. 11), a screen 420 (see FIG. 12), and a screen 430 (see FIG. 13A) based on the above processes (S222)).
a second swallowing determination process of extracting reference information including at least one of the sound information and the respiration information in a predetermined period including the period in which swallowing has been estimated as having occurred by the swallowing estimation process ([0137], inspiration sound and expiration sound before and after the timing at which it has been estimated that swallowing had occurred are detected), obtaining a feature quantity from the extracted reference information ([0137], based on the detected inspiration sound and expiration sound. It would be obvious to one of ordinary skill in the art that the phrase “based on” would imply the comparison of an obtained feature of the signal to a reference) and determining whether or not there is a possibility of dysphagia in the swallowing ([0137], it is evaluated whether there has been an aspiration risk at that timing. One of ordinary skill in art would understand that aspiration is one sign of dysphagia. See NPL: DYSPHAGIA AND ASPIRATION. Because aspiration is a specific species of dysphagia, it anticipates the broader genus); and displaying a determination result obtained by the second swallowing determination process with respect to an identical period in which swallowing has been estimated as having occurred by the swallowing estimation process ([0137], the result of the evaluation is displayed in the screen 430. Modification 3 discusses performing this evaluation to determine whether aspiration has occurred in the swallowing sound generation interval which is the same interval in which swallowing has been estimated as having occurred).
However, Oku does not explicitly disclose performing a machine learning process on the obtained feature quantity to determine whether or not there is a possibility of dysphagia in the swallowing. Sarrafzadeh teaches a wearable device for swallow recognition (abstract, a sensor configured to detect a variable characteristic, the variation of the characteristic including variation indicative of an individual swallowing) comprising obtaining a feature is obtained from a swallowing event ([0080], feature matrix on a new swallow segment) and performing a machine learning process on the obtained feature quantity ([0080], compared against the available swallow models using a classification process. A machine learning process such as nearest neighbor classification, principal component analysis, support vector machine, or the like may be used as a classification process. ) to determine whether or not there is a possibility of dysphagia in the swallowing ([0113], The system could be used to diagnose disorders such as dysphagia. One of ordinary skill in the art would recognize that using a classification tool described above would allow for swallows to be classified as containing dysphagia). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generic decision making of aspiration disclosed by Oku to be a machine learning classifier as taught by Sarrafzadeh to create a more accurate prediction that doesn’t require a human expert to interpret the results (Schapire Slide 5).
Claim 11, detects, from the sound information, inspiration sound and expiration sound before and after the timing at which the swallowing estimation part has estimated that swallowing had occurred), obtain the feature quantity from the extracted sound information (Claim 11, evaluates whether there has been a possibility of aspiration at the timing based on the detected inspiration sound and expiration sound. It would be obvious to one of ordinary skill in the art that the phrase “based on” would imply the comparison of an obtained feature of the signal to a reference), and determine whether or not there is a possibility of dysphagia in the swallowing (Claim 11, evaluates whether there has been a possibility of aspiration at the timing).
However, Oku does not explicitly disclose performing a machine learning process on the obtained feature quantity. Sarrafzadeh teaches a wearable device for swallow recognition (abstract, a sensor configured to detect a variable characteristic, the variation of the characteristic including variation indicative of an individual swallowing) comprising obtaining a feature is obtained from a swallowing event ([0080], feature matrix on a new swallow segment) and performing a machine learning process on the obtained feature quantity ([0080], compared against the available swallow models using a classification process. A machine learning process such as nearest neighbor classification, principal component analysis, support vector machine, or the like may be used as a classification process) to determine whether or not there is a possibility of dysphagia in the swallowing ([0113], The system could be used to diagnose disorders such as dysphagia. One of ordinary skill in the art would recognize that using a classification tool described above would allow for swallows to be classified as containing dysphagia). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generic decision making of aspiration disclosed by Oku to be Schapire Slide 5).
Regarding Claim 9, modified Oku teaches the swallowing diagnosis apparatus according to claim 1, and Sarrafzadeh further teaches wherein the machine learning process is a support vector machine ([0080], A machine learning process such as nearest neighbor classification, principal component analysis, support vector machine, or the like may be used as a classification process).
Regarding Claim 11, Oku discloses a storage medium having stored therein a program ([0003], storage medium having stored therein a program which provides a computer with a swallowing estimation function), the program being configured to cause a computer of a swallowing diagnosis apparatus ([0040], biological sound data, airflow pressure data, and hyoid bone displacement data which have been obtained through the A/D conversion are stored in a storage medium 8 of “personal computer” shown in Fig. 1) which includes: 
a sound detection part ([0063], sound sensor 231a) configured to detect sound of a larynx portion ([0067], sound sensor 231a (see FIG. 5) for detecting sound of the larynx portion); 
a respiration detection part ([0066], pressure sensor 215) configured to detect respiration ([0063], pressure sensor 215 corresponds to the “respiration detection part); to perform:
a swallowing estimation process of estimating that swallowing has occurred, on the basis of matching realized between a biogenic sound generation interval for which a feature quantity satisfying a swallowing estimation condition has been obtained in sound information outputted from the sound detection part ([0078], control part 313 obtains the total sum of the amplitudes of the created spectrogram to perform conversion into signal intensity data, and extracts, as a biological sound generation interval, each interval that has a value exceeding the noise average+2SD (standard deviation)), and an apneic interval for which respiration has not been detected for longer than or equal to a predetermined time in respiration information outputted from the respiration detection part [0079], control part 313 extracts, as an apneic interval, each interval that has a value less than or equal to a threshold that is set in consideration of noise);
a first swallowing determination process of detecting, from the respiration information, respiratory phases before and after a period in which swallowing has been estimated as having occurred by the swallowing estimation process ([0091], control part 313 obtains respiratory phases immediately before and immediately after this swallowing sound generation interval), and
determining whether or not there is an aspiration risk in the swallowing on the basis of the detected respiratory phases ([0091], control part 313 determines that there is an aspiration risk in the swallowing sound generation interval);
a second swallowing determination process of extracting reference information including at least one of the sound information and the respiration information in a predetermined period including the period in which swallowing has been estimated as having occurred by the swallowing estimation process ([0137], inspiration sound and expiration sound before and after the timing at which it has been estimated that swallowing had occurred are detected), obtaining a feature quantity from the extracted reference information ([0137], based on the detected inspiration sound and expiration sound. It would be obvious to one of ordinary skill in the art that the phrase “based on” would imply the comparison of an obtained feature of the signal to a reference) and determining whether or not there is a possibility of dysphagia in the swallowing ([0137], it is evaluated whether there has been an aspiration risk at that timing. One of ordinary skill in art would understand that aspiration is one sign of dysphagia. See NPL: DYSPHAGIA AND ASPIRATION. Because aspiration is a specific species of dysphagia, it anticipates the broader genus);
a display control function of causing a display to display, in a contrastable manner, a determination result obtained by the first swallowing determination process ([0093], control part 313 performs a process of displaying, on the display part 320, a screen 410 (see FIG. 11), a screen 420 (see FIG. 12), and a screen 430 (see FIG. 13A) based on the above processes (S222)) and a determination result obtained by the second swallowing determination function with respect to an identical period in which swallowing has been estimated as having occurred by the swallowing estimation function ([0136], number of aspiration risks in this case is also displayed in the screen 430).
However, Oku does not explicitly disclose performing a machine learning process on the obtained feature quantity to determine whether or not there is a possibility of dysphagia in the swallowing. Sarrafzadeh teaches a wearable device for swallow recognition (abstract, a sensor configured to detect a variable characteristic, the variation of the characteristic including variation indicative of an individual swallowing) comprising a storage medium having stored therein a program ([0052], Storage 160 is a memory device, for storing data and instructions and part of computing device 130) configured to obtain a feature is obtained from a swallowing event ([0080], feature matrix on a new swallow segment) and perform a machine learning process on the obtained feature quantity ([0080], compared against the available swallow models using a classification process. A machine learning process such as nearest neighbor classification, principal component analysis, support vector machine, or the like may be used as a classification process. ) to determine whether or not there is a possibility of dysphagia in the swallowing ([0113], The system could be used to diagnose disorders such as dysphagia. One of ordinary skill in the art would recognize that using a classification tool described above would allow for swallows to be classified as containing dysphagia). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generic decision making of aspiration disclosed by Oku to be a machine learning classifier as taught by Sarrafzadeh to create a more accurate prediction that doesn’t require a human expert to interpret the results (Schapire Slide 5).
Regarding Claim 12, modified Oku teaches the storage medium according to claim 11 as described above, and Oku further discloses wherein the second swallowing determination function Claim 11, detects, from the sound information, inspiration sound and expiration sound before and after the timing at which the swallowing estimation part has estimated that swallowing had occurred), obtains the feature quantity from the extracted sound information (Claim 11, evaluates whether there has been a possibility of aspiration at the timing based on the detected inspiration sound and expiration sound. It would be obvious to one of ordinary skill in the art that the phrase “based on” would imply the comparison of an obtained feature of the signal to a reference), and determines whether or not there is a possibility of dysphagia in the swallowing (Claim 11, evaluates whether there has been a possibility of aspiration at the timing).
However, Oku does not explicitly disclose the function performing a machine learning process on the obtained feature quantity. Sarrafzadeh teaches a wearable device for swallow recognition (abstract, a sensor configured to detect a variable characteristic, the variation of the characteristic including variation indicative of an individual swallowing) comprising a storage medium having stored therein a program ([0052], Storage 160 is a memory device, for storing data and instructions and part of computing device 130) configured to obtain a feature from a swallowing event ([0080], feature matrix on a new swallow segment) and perform a machine learning process on the obtained feature quantity ([0080], compared against the available swallow models using a classification process. A machine learning process such as nearest neighbor classification, principal component analysis, support vector machine, or the like may be used as a classification process) to determine whether or not there is a possibility of dysphagia in the swallowing ([0113], The system could be used to diagnose disorders such as dysphagia. One of ordinary skill in the art would recognize that using a classification tool described above would allow for swallows to be classified as containing dysphagia). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generic decision making of aspiration disclosed by Oku to be a machine learning classifier as taught by Schapire Slide 5).
Regarding Claim 19, modified Oku teaches the storage medium according to claim 11 as described above, and Sarrafzadeh further teaches wherein the machine learning process is a support vector machine ([0080], A machine learning process such as nearest neighbor classification, principal component analysis, support vector machine, or the like may be used as a classification process).
Allowable Subject Matter
Claim 10 is allowable over the prior art of reference. No prior art discovered during search taught, singly or in combination, a device that subjected “extracted reference information to Fourier transform to obtain a frequency spectrum, [applied] linear predictive coding to the obtained frequency spectrum to obtain a spectrum envelope, [sampled] the obtained spectrum envelope at a predetermined frequency interval to obtain a feature quantity, and [performed] a machine learning process on the obtained feature quantity to determine whether or not there is a possibility of dysphagia in the swallowing.” The closet prior art of record is Oku (US 20160143575 A1) which discloses determining if aspiration is present in a swallowing signal but is silent on the specific methods used including what specific features are extracted and how they are used in classification.
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art relied upon, nor any other prior art found, taught or suggested to combine the features from the sound data with the features from the respiration data and to perform a machine learning process on the combined set. The closet prior art of record is Oku (US 20160143575 A1) which discloses determining aspiration from either the sound data or the respiration data, but does not suggest a reason to combine both.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791               

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791